191 F.2d 860
R. RUTHENBURG, Suing for Himself and All Other Stockholdersof the Banco-Kentucky Company, Defunct, Appellants,v.LOUISVILLE TRUST COMPANY and Chemical Bank & Trust Company, Appellees.
No. 11278.
United States Court of Appeals Sixth Circuit.
Oct. 19, 1951.

R. Ruthenburg, W. C. Edrington, Lousiville, Ky., for appellant.
Ogden, Galphin & Abell, and Blakey Helm, and Percy Brown, Jr., all of Louisville, Ky., for appellees.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the District Court be and the same is hereby affirmed upon the authority of Reese v. Louisville Trust Co., 6 Cir., 58 F.2d 638, Emmons v. Smitt, 6 Cir., 149 F.2d 869, and Givens v. Moll, 5 Cir., 179 F.2d 765.